Citation Nr: 0714329	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a cold injury of the right foot.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a cold injury of the left foot.

3.  Entitlement to service connection for arthritis of the 
knees, including as secondary to service-connected residuals 
of a cold injury of the feet.

4.  Entitlement to service connection for arthritis of the 
low back, including as secondary to service-connected 
residuals of a cold injury of the feet.

5.  Entitlement to service connection for a bilateral ankle 
disorder, including as secondary to service-connected 
residuals of a cold injury of the feet.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1976 to December 
1976, September 1977 to June 1979, and from May 1990 to 
September 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2003 and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a February 2005 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board (known as a 
Travel Board hearing).  Subsequently, in a March 2005 hearing 
election form, he indicated that he wished to be afforded a 
hearing before a Decision Review Officer (DRO) of the RO.  
More recently, the veteran's representative, in a March 2007 
VA Form 646 (Statement of Accredited Representative in 
Appealed Case) and in the April 2007 Informal Hearing 
Presentation, indicated that the veteran still wished to be 
provided with an opportunity to appear before a VLJ at a 
Travel Board hearing.  However, the veteran has not withdrawn 
his request for a DRO hearing, and has not been scheduled for 
either type of hearing.  The veteran must be afforded an 
opportunity for a hearing before appellate consideration of 
his appeal.  Therefore, the veteran must be scheduled for a 
DRO hearing at the RO, and a Travel Board hearing at the RO 
before a VLJ, prior to deciding his appeal.  See 38 C.F.R. 
§§ 20.700, 20.704 (2006).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Schedule the veteran for a DRO 
hearing at the RO unless otherwise 
indicated by the veteran or his 
representative.  Notify him of the date, 
time and location of his hearing and 
place a copy of the hearing notice letter 
in his claims file.  If the veteran fails 
to appear for the scheduled hearing, or 
otherwise indicates he no longer desires 
such a hearing, such should be documented 
in the record.  If a DRO hearing is 
conducted, readjudicate the claim with 
consideration of the additional testimony 
evidence.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

2.  Thereafter, schedule the veteran for 
a Travel Board hearing before a VLJ at 
the RO.  Notify him of the date, time and 
location of his hearing and place a copy 
of the hearing notice letter in his 
claims file.  If the veteran fails to 
appear for such a scheduled hearing, or 
otherwise indicates he no longer desires 
such a hearing, such should be documented 
in the record.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



